United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                August 27, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                               02-31096



                            TRUETT MILEY,

                                               Plaintiff-Appellant,

                                VERSUS

                     GRAHAM STONE; SHARON STONE,

                                              Defendants-Appellees.



             Appeal from the United States District Court
                 for the Middle District of Louisiana
                              (98-CV-882)



Before DAVIS, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

      This is a suit for damages for copyright infringement.       After

a five day bench trial the district court granted Judgment on

Partial Findings in favor of the Defendants.       Plaintiff appeals.

We affirm.

                                FACTS

      Plaintiff-Appellant Truett Miley (“Miley”) built his home in

Baton Rouge, Louisiana based on plans drawn by an architect, Mark



  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Montgomery (“Montgomery”), from sketches furnished by Miley.               Some

years    later,   Graham      and     Sharon    Stone   (“the   Stones”)   began

construction of their home on the same street as and near to

Miley’s.   The plans for the Stone home were drawn by Louis Ravasio

(“Ravasio”) to whom the Stones furnished sketches, photos and

clippings of various elements they wished incorporated into their

home.    Neither the Stones nor Ravasio ever examined the plan for

Miley’s home, and Ravasio never viewed the interior of it, although

Sharon    Stone   did   see     its     first-floor     interior   while   under

construction.

       Apparently concluding that the Stones were copying his home,

Miley took the following steps during the late stages of the

construction of the Stone home:               Miley and Montgomery executed an

assignment by which Montgomery assigned to Miley all copyright

rights and privileges in and to the plans.               Several months later

Montgomery assigned to Miley all copyright rights in and to the

house itself.     Several days later Miley brought this suit.               The

bench trial lasted five days during which the court heard testimony

from the parties, Montgomery, Ravasio and architectural experts.

The court compared scaled drawings of the two houses and personally

toured and compared both houses.              When Miley rested his case    the

Stones moved for Judgment on Partial Findings, Fed. R. Civ. P. 52

(c).      The district court granted the motion.

       We assume without deciding that Miley does indeed own an

enforceable copyright.          The district court held, among other

                                          2
things, that the Stone home was not substantially similar to the

Miley home.    “Substantial similarity” is what is required to prove

copyright infringement in the context of this case.          Bridgmon v.

Array Sys. Corp., 325 F.3d 572, 576 (5th Cir. 2003).             This is a

determination “typically...left to the fact-finder.”         Id. at 577.

We have carefully examined the record and considered the argument

and   briefs   of    counsel   and   find   no   clear   error    in   that

determination.      See Samson v. Apollo Res., Inc., 242 F.3d 629, 632

(5th Cir.) (applying clear error standard to findings made pursuant

to a Rule 52(c) judgment), cert. denied, 534 U.S. 825 (2001);

Computer Mgmt. Assistance Co. v. Robert F. DeCastro, Inc., 220 F.3d

396, 399 (5th Cir. 2000) (applying clear error standard to factual

findings in infringement case).      Accordingly, we affirm.

      AFFIRMED.




                                     3